ANNEX C THE CLASS A UNITS AND CLASS B UNITS OF GATEWAY ENERGY HOLDINGS LLC TO BE ACQUIRED PURSUANT TO THE TERMS OF THIS AGREEMENT WILL NOT BE REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY OTHER APPLICABLE U.S. FEDERAL OR STATE SECURITIES LAWS AND MAY NOT BE OFFERED OR SOLD UNLESS REGISTERED THEREUNDER OR UNLESS AN EXEMPTION FROM SUCH REGISTRATION IS AVAILABLE. TRANSFER OF SUCH UNITS IS ALSO RESTRICTED BY THE TERMS OF THIS AGREEMENT AND THE LLC AGREEMENT (AS DEFINED BELOW). SUBSCRIPTION, EXCHANGE AND VOTING AGREEMENT AMONG GATEWAY ENERGY HOLDINGS LLC, GATEWAY ENERGY CORPORATION AND THE INVESTORS PARTY HERETO July 23, 2013 3339426v1 3421173v1 Table of Contents 1. Definitions and Interpretation 1 1.1 Definitions. 1 1.2 Interpretation. 4 1.3 Incorporation by Reference. 4 1.4 Headings. 4 1.5 General Words. 4 2. Subscriptions and Exchanges; Closing 4 2.1 Subscriptions and Exchanges. 4 2.2 Closing. 5 2.3 Deliveries. 5 3. Voting Agreement and Irrevocable Proxy 5 4. Representations and Warranties of Holdings. 6 4.1 Organizational Matters. 6 4.2 Authority. 6 4.3 Class A Units and Class B Units Duly Authorized. 6 4.4 Governmental Authorization. 7 4.5 Non-Contravention. 7 4.6 No General Solicitation. 7 4.7 Capitalization. 7 4.8 ERISA 7 5. Representations and Warranties of Each Investor 8 5.1 Authority. 8 5.2 Title. 8 5.3 No Conflicts; Consents. 8 5.4 No Reliance. 8 5.5 Intent 9 5.6 No General Solicitation. 9 5.7 Investor Status. 9 6. Agreements and Acknowledgements of Each Investor 9 6.1 Newly Formed Entity; Speculative Investment 9 6.2 Information Regarding Holdings. 9 6.3 No Registration. 10 6.4 Limitations on Disposition and Resale; Waiver 10 6.5 Economic Risk. 11 7. Term; Irrevocable Subscription and Cancellation 11 i 3339426v1 3421173v1 8. Waiver of Appraisal and Dissenters' Rights. 11 9. Conditions. 11 10. Survival 11 11. Attorneys’ Fees. 11 12. Governing Law 11 13. Assignment. 12 14. Counterparts. 12 15. Entire Agreement. 12 16. Further Assurances. 12 17. Notices. 12 18. Jurisdiction 12 19. Specific Performance 13 20. Reformation 13 SCHEDULES: Schedule I Exchange by the Investors Schedule II Capitalization of Holdings at Closing EXHIBITS: Exhibit A Limited Liability Company Agreement of Holdings Exhibit B Signature Page to Limited Liability Company Agreement of Holdings Exhibit C Investor Questionnaire ii 3339426v1 3421173v1 SUBSCRIPTION, EXCHANGE AND VOTING
